DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on November 18, 2021 have been considered by the examiner (see attached PTO-1449 form).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amichai Kotev (Reg. No. 57,668) on April 27, 2022.

The application has been amended as follows: 



23. (Currently Amended) The method of claim 13, further comprising a testing step for testing whether a reference track comprising only descriptive metadata about the tracks, is generated,
the generating step further comprises
when a reference track is generated, then encapsulating the first structure in the box of the reference track, the coverage information of the first structure indicating the coverage of the wide view represented by encoded media data encapsulated in all tracks referenced by the reference track.

46. (Currently Amended) The method of claim 25, further comprising a testing step for testing whether a reference track comprising only descriptive metadata about the tracks, is obtained,
the obtaining descriptive metadata step further comprises
when a reference track is obtained, then obtaining the first structure in the box of the reference track, the coverage information of the first structure indicating the coverage of the wide view represented by encoded media data encapsulated in all tracks referenced by the reference track.

47. (Currently Amended) The method of claim 25, further comprising a testing step for testing whether a reference track comprising only descriptive metadata about the tracks, is obtained,
the obtaining descriptive metadata step further comprises
if when a reference track is obtained, then obtaining the first structure in the box of the reference track, the coverage information of the first structure indicating the coverage of the wide view represented by encoded media data encapsulated in all tracks referenced by the reference track.


Reasons for Allowance
Claims 13, 20, 21, 23, 25, 28, 29, 43, 46, 47 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s Amendments have been considered and are persuasive.  The closest prior art is the Denoual reference that was relied upon in the previous Office Action.  Denoual does not disclose “providing descriptive metadata for each track, the descriptive metadata being organized into track containers, where a track container is related to a track, and where the track container contains a first box describing the coding format of encoded media data in the track, and a second box describing a common set of tracks and providing a first structure comprising coverage information: encapsulating the first structure in the second box when the coverage information indicates the coverage of the wide view represented by encoded media data encapsulated in all tracks belonging to the common set defined by the second box; and encapsulating the first structure in the first box when the coverage information indicates the coverage of the wide view represented by encoded media data encapsulated in the track itself” as recited in claim 13 and similar to claims 25, 28 and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425




/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        April 27, 2022.